•PELHAM, J.
The note sued upon is signed “Board •of Trustees,” and underneath these words are the signatures “E. F. Whitman,” followed by the word “Chairman,” and “Q-. .M. E. Mann,” followed by the abbreviation “Secy.” The note is made payable to the appellant, and the appellees (defendants below), who do not deny executing the instrument as described, are sued individually, and do deny personal or individual *184liability, and filed pleas of non est factum and want of consideration.'
The evidence without conflict shows that the note was given for certain school furniture for the sole use and benefit of the Boaz school district, of which Whitman and Mann were respectively chairman and secretary of the board of trustees. It is also shown without, contradiction that credit was extended to the board ,of trustees as such, and not to either Whitman or Mann as individuals; that there was no intention upon the part of Whitman or Mann, when they signed the obligation in the manner in which they did, to pledge their personal responsibility, either jointly or severally, for the payment of the note, and that this was well known to the payee’s agent, who* negotiated the transaction for the payee and accepted the obligation; and that there was no consideration moving to the said Whitman and Mann, or either of them, as individuals. Under this condition of the proof, as shown by the record in the case, the trial court properly gave the general charge requested in favor of the defendants on the plea of want of consideration, without regard to whether or not the manner or form in which the note was signed would make Whitman and Mann liable individually as obligors. — Richardson Bros. & Co. v. Fields et al., 124 Ala. 535, 26 South. 981; Ware Murphy & Co. v. Morgan & Duncan, 67 Ala. 461; Oldacre v. Stuart, 122 Ala. 405, 25 South. 38; Briel v. Exchange Nat. Bank. 172 Ala. 475, 55 South. 808.
The action of the court in giving the general charge for the defendants being free from error, the judgment appealed from will be affirmed.
Affirmed.